People v Flores (2015 NY Slip Op 07583)





People v Flores


2015 NY Slip Op 07583


Decided on October 20, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2015

Gonzalez, P.J., Mazzarelli, Richter, Manzanet-Daniels, JJ.


15902 3874/11

[*1] The People of the State of New York, Respondent,
vJose Flores, Defendant-Appellant.


Dechert LLP, New York (Daphne Ha of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Karen Swiger of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Fernando Tapia, J.), rendered June 4, 2013, convicting defendant, after a jury trial, of burglary in the first degree, robbery in the second degree (two counts), assault in the second degree, criminal impersonation in the first degree and petit larceny, and sentencing him to an aggregate term of five years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The element of physical injury was established by evidence that, when viewed as a whole, supports the conclusion that the victim sustained substantial pain. During a struggle over a pouch containing money, defendant kicked the victim, causing bruises and pain that lasted a few days. Defendant also punched the victim in the mouth with such force that he bent the braces on her upper teeth and broke a metal wire on the braces, thereby causing the braces to dig into her gums and the wire to cut her lip. The jury could have reasonably inferred that there was "more than slight or trivial pain" (People v Chiddick, 8 NY3d 445, 447 [2007]; see also People v Guidice, 83 NY2d 630, 636 [1994]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 20, 2015
CLERK